Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-15-00313-CR

                                    The STATE of Texas,
                                   Appellant/Cross-Appellee

                                               v.

                                   James Burke JARREAU,
                                   Appellee/Cross-Appellant

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 5552
                       Honorable N. Keith Williams, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order granting the
motion to quash is REVERSED and this matter is REMANDED to the trial court for further
proceedings. We GRANT the State of Texas’s motion to dismiss the cross-appeal filed by James
Burke Jarreau and ORDER the cross-appeal DISMISSED FOR WANT OF JURISDICTION.

       SIGNED October 31, 2018.

                                                _____________________________
                                                Marialyn Barnard, Justice